Name: Commission Regulation (EC) No 2900/2000 of 21 December 2000 fixing the amount of private storage aid for certain fishery products in the 2001 fishing year
 Type: Regulation
 Subject Matter: distributive trades;  fisheries;  economic policy
 Date Published: nan

 Avis juridique important|32000R2900Commission Regulation (EC) No 2900/2000 of 21 December 2000 fixing the amount of private storage aid for certain fishery products in the 2001 fishing year Official Journal L 336 , 30/12/2000 P. 0036 - 0036Commission Regulation (EC) No 2900/2000of 21 December 2000fixing the amount of private storage aid for certain fishery products in the 2001 fishing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1), and in particular Article 25(6) thereof,Having regard to Commission Regulation (EC) No 2813/2000 of 21 December 2000 laying down the detailed rules for the grant of private storage aid for certain fishery products(2), and in particular Article 1 thereof,Whereas:(1) The aid must not exceed the sum of recorded technical and financial costs.(2) Based on the data on the technical and financial costs of storage operations recorded by the Commission in the preceding fishing year, the amount of aid for 2001 should be fixed as indicated below.(3) To discourage long-term storage, to shorten payment times and to reduce the burden of controls, private storage aid should be paid in one instalment only.(4) The measures provided for in this Regulation are in accordance with the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1For the 2001 fishing year the amount of private storage aid for the products listed in Annex II to Regulation (EC) No 104/2000 shall be as follows:- first month: 175 EUR/t- second month: 0 EUR/tArticle 2This Regulation shall enter into force on 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 326, 22.12.2000, p. 30.